DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings were received on 06/08/2022 are not acceptable. The previously set forth drawing objections are withdrawn in view of the newly submitted drawings. Please see below for new drawings objection, necessitated by the new drawings.
In view of the amendment, the previously set forth claim objections have been withdrawn. 
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see below for new
grounds of rejection under 35 U.S.C. 112(a), necessitated by Amendment.
Applicant's arguments filed on 06/08/2022 with respect to the prior art rejections have been fully considered but they are not persuasive. 
Applicant argues that “the cylinders of Baxmann are hollow cylinders, rather than "solid supporting pillars" as in claim 1. Further, Baxmann describes that the hollow cylinders are for drilling into the heat pipe without violating the vacuum of the heat pipe, rather than being "solid supporting pillars" as recited in claim 1. Baxmann does not describe enhancing the stability of the heat pipe. Thus, Baxmann does not disclose, teach, or suggest "wherein a plurality of solid supporting pillars is provided in the sealed volume such that the solid 9”. 
Examiner respectfully disagrees, as Baxmann discloses and as Applicant states in the remarks that “[h]ollow cylinders (42) with a core (41) are placed in these holes (40). The cores (41) are pressed from the sinter powder." (Baxmann at [0044].) "The melting powder (6) seeps through the bottom layer (3) to the bottom plate (2), sealing a corresponding area of the bottom layer (3) below the hollow cylinder (42) and connected to the bottom plate (2). This creates a closed space inside the hollow cylinder (42), which can be drilled into without violating the vacuum of the heat pipe." Once filled with the core (41), the hollow cylinder (42) is solid. Thus, Baxmann’s pillars (42 and 41) are solid enough to be drilled. To the extent that Applicant may be arguing that drilling would result in hollow pillars, Examiner notes that drilling Baxmann’s pillars is advantage/option for the method of use. Drilling is an optional step and is not required to be done in order for the vapor chamber to function. 
Applicant’s arguments concerning claims 6 and 19 have been fully considered but are moot.  Examiner relies upon Chen to teach the limitations of claims 6 and 19, not claim 1.
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the porous structure and first contact area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 2, 4-6, 11-15, and 17-19 have been amended to recites the limitation “solid supporting”. Limitation “solid” does not appear to have support in the disclosure. Accordingly, the limitation adds new matter to the disclosure. If Applicant disagrees and wishes to traverse, Applicant is encouraged to point out the specific area(s) of the disclosure providing support for the added limitation.
Claims 3, 7, 8, 16, 20, and 21 are rejected insofar as they are dependent on a rejected claim, and therefore include the same error(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by BAXMANN (DE202007007568U1: Previously cited and Machine Translation was previously provided by Examiner).
Regarding claim 1, BAXMANN discloses a vapor chamber (1), comprising a sealed casing (6, 2) which comprises two main walls, wherein a first main wall is an evaporator wall (2) and a second main wall is a condenser wall (6), wherein the two main walls are connected by side connections (see figure 6, elements 6 and 2 are connected via side connections) to form a sealed volume inside the two main walls and the side connections (BAXMANN teaches in ¶ [0052] that “The bottom plate (2) and the top plate (6) fit together so that there is a small gap between them. This is filled with a suitable melting medium ( 7 ), which tightly seals the gap between the bottom plate ( 2 ) and the top plate ( 6 )”, wherein a plurality of solid supporting pillars (42 with 41: BAXMANN indicated that the pillar is solid enough to drill into, see ¶ [0044]) is provided in the sealed volume such, that the solid supporting pillars (42 with 41) connect the evaporator wall (2) and the condenser wall (6) (see figure 18), wherein the solid supporting pillars (42 with 41) have a first contact area to the evaporator wall (lower part of pillars have a first contact area to evaporator wall 2) and a second contact area to the condenser wall (upper part of pillars have a second contact area to condenser wall 6) and wherein the solid supporting pillars further comprise an intermediate cross section area being arranged between the first contact area and the second contact area (see BAXMANN’s figure’s 18 annotated by examiner), wherein an extension of the intermediate cross section area is smaller compared to an extension of both of the first contact area and the second contact area (See BAXMANN’s figure 18 annotated by examiner: the extension in the width direction of the intermediate cross section is smaller than the extensions of the first and second contact areas due to the curvature of the first and second contact areas; see also figure 18a; See BAXMANN’s figure’s 18 annotated by examiner). 


    PNG
    media_image1.png
    325
    605
    media_image1.png
    Greyscale

BAXMANN’s figure’s 18 annotated by examiner 

Regarding claim 2, BAXMANN discloses the solid supporting pillars (42 with 41) at least in part have an outer surface which is at least in part provided with a curvature proceeding from the evaporator wall (2) to the condenser wall (6) (see the cross section of element 42 in figure 18 having curvature that start from element 2 to element 6; also see the curvature of element 42 in figure 18a).

Regarding claim 3, BAXMANN discloses the curvature forms a concave structure (see the concave structure of element 42 in figure 18).

Regarding claims 4, BAXMANN discloses the solid supporting pillars (42 with 41) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 5, BAXMANN discloses the solid supporting pillars (42 with 41) are provided at least in part with a porous structure (4, 3) at their outer surface (BAXMANN discloses in figure 18 that the capillary structure (4, 3) are connected to the both ends of the pillars 42 with 41).

Regarding claim 11, BAXMANN discloses the solid supporting pillars (42 with 41) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 12, BAXMANN discloses the solid supporting pillars (42 with 41) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 13, BAXMANN discloses body comprising the two main walls (6, 2) and the solid supporting pillars (42 with 41) connecting the main walls is formed by additive manufacturing (BAXMANN teaches in ¶ [0027] that “The heat pipe ( 1 ) is completely manufactured in a single sintering process”: Examiner notes that sintering processes are commonly used with additive manufacturing techniques, therefore BAXMANN is considered to meet “formed by additive manufacturing”).

Regarding claim 14, BAXMANN discloses at least the two main walls (6, 2) comprise a porous structure (4, 3) and the solid supporting pillars are provided with a porous structure solid supporting pillars are formed in a continuous manner (see BAXMANN’s paragraph [0027]).

Regarding claim 15, BAXMANN discloses the solid supporting pillars (42 with 41) at least in part have an outer surface which is at least in part provided with a curvature proceeding from the evaporator wall (2) to the condenser wall (6) (see the cross section of element 42 in figure 18 having curvature that start from element 2 to element 6; also see the curvature of element 42 in figure 18a).

Regarding claim 16, BAXMANN discloses the curvature forms a concave structure (see the concave structure of element 42 in figure 18).

Regarding claim 17, BAXMANN discloses the solid supporting pillars (42 with 41) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 18, BAXMANN discloses the solid supporting pillars (42 with 41) are provided at least in part with a porous structure (4, 3) at their outer surface (BAXMANN discloses in figure 18 that the capillary structure (4, 3) are connected to the both ends of the pillars 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BAXMANN (DE202007007568U1: Previously cited and Machine Translation was previously provided by Examiner) as applied to claims 1 or 13 above, and further in view of CHEN (CN107421364B: Previously cited and Machine Translation was previously provided by Examiner).


Regarding claim 6, BAXMANN does not teach the solid supporting pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall.

CHEN teaches a vapor chamber that comprising pillars (163) with grooves along the inside (1632) and the outside (1631) surfaces (see CHEN’s figure 3B).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the solid supporting pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall, as taught by CHEN, to improve the vapor chamber of BAXMANN by adding more flowing spaces so the capillary phenomenon in the vertical direction is diffused when the working fluid flows, and better heat exchange efficiency is achieved; see CHEN, ¶ [75]. 

Regarding claim 19, BAXMANN does not teach the solid supporting pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall.

CHEN teaches a vapor chamber that comprise pillars (163) with grooves along the inside (1632) and the outside (1631) surfaces (see CHEN’s figure 3B).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the solid supporting pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall, as taught by CHEN, to improve the vapor chamber of 16874801 by adding more flowing spaces so the capillary phenomenon in the vertical direction is diffused when the working fluid flows, and better heat exchange efficiency is achieved; see CHEN, ¶ [75]. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BAXMANN (DE202007007568U1: Previously cited and Machine Translation was previously provided by Examiner) as applied to claims 1 or 13 above, and further in view of Inagaki (US 20190141855A1: Previously cited).

Regarding claim 7, BAXMANN is silent regarding the at least one groove has at least one of a depth and a width in a range of 5 µm to 500 µm.

Inagaki teaches a vapor chamber that comprise grooves (protrusion portion of 16 form grooves), (Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm, the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11” which shows that the depth and the width of the groove fall within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the at least one groove has at least one of a depth and a width in a range of 5 µm to 500 µm, as taught by Inagaki, to improve the vapor chamber of BAXMANN by reducing the flow path resistance to the working fluid. Also, with the line groove , the working fluid in liquid phase is caused to smoothly flow back from the heat releasing portion to the heat receiving portion; see Inagaki, ¶ [0045]-[0051].  


Regarding claim 20, BAXMANN is silent regarding the at least one groove has at least one of a depth and a width in a range of 5 µm to 500 µm.

Inagaki teaches a vapor chamber that comprise grooves (protrusion portion of 16 form grooves), (Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm, the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11” which shows that the depth and the width of the groove fall within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the at least one groove has at least one of a depth and a width in a range of 5 µm to 500 µm, as taught by Inagaki, to improve the vapor chamber of BAXMANN by reducing the flow path resistance to the working fluid. Also, with the line groove , the working fluid in liquid phase is caused to smoothly flow back from the heat releasing portion to the heat receiving portion; see Inagaki, ¶ [0045]-[0051].  


Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BAXMANN (DE202007007568U1: Previously cited and Machine Translation was previously provided by Examiner) as applied to claims 1 or 13 above, and further in view of ZHAO (US 20110203777A1: Previously cited.).

Regarding claim 8, BAXMANN further discloses a smallest extension of the intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area. (BAXMANN discloses in figures 18 and 18a that 42 has two curved ends which they have a bigger cross section area because at one end of the pillar 42 is made of curvature outside surface and a straight line in the inside surface, compared to the intermediate part that is between them which made of almost two straight lines; See BAXMANN’s figure’s 18 annotated by examiner). 

BAXMANN is silent regarding intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio between 1 to 100 and 1 to 2.
However, the ratio of the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area is a results effective variable, as recognized by ZHAO, which teaches a vapor chamber with variable contact area support pillars, (see ZHAO’s figures 3 and 4 and at least Col, 9; Lines [20]-[45]): smooth rounded corner with curvature is provided so as to avoid stress concentrations).
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio between 1 to 100 and 1 to 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding claim 21, BAXMANN further discloses a smallest extension of the intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area. (BAXMANN discloses in figures 18 and 18a that 42 has two curved ends which they have a bigger cross section area because at one end of the pillar 42 is made of curvature outside surface and a straight line in the inside surface, compared to the intermediate part that is between them which made of almost two straight lines; See BAXMANN’s figure’s 18 annotated by examiner). 

BAXMANN is silent regarding intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio between 1 to 100 and 1 to 2.
However, the ratio of the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area is a results effective variable, as recognized by ZHAO, which teaches a vapor chamber with variable contact area support pillars, (see ZHAO’s figures 3 and 4 and at least Col, 9; Lines [20]-[45]): smooth rounded corner with curvature is provided so as to avoid stress concentrations).
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio between 1 to 100 and 1 to 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
 Examiner, Art Unit 3763                                                                                                                                                                                         


                                                                                                                                                                                         /TAVIA SULLENS/Primary Examiner, Art Unit 3763